UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4317


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD DAVE KHOURI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00349-FL-1)


Submitted:   March 11, 2014                 Decided:   March 26, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald    Dave     Khouri   was      convicted     of     one   count     of

illegal    reentry   after      deportation          in   violation    of   8   U.S.C.

§ 1326(a), (b)(2) (2012).            On appeal, Khouri argues that the

district court erred when it denied his Fed. R. Crim. P. 29

motion for acquittal, contending that the Government failed to

demonstrate his reentry into the United States was voluntary.

We affirm.

            We review the denial of a Rule 29 motion de novo.

United States v. Hickman, 626 F.3d 756, 762 (4th Cir. 2010).

When a Rule 29 motion was based on a claim of insufficient

evidence, the verdict must be sustained if “there is substantial

evidence in the record, when viewed in the light most favorable

to the government.”          United States v. Jaensch, 665 F.3d 83, 93

(4th      Cir.    2011)        (internal       quotation        marks       omitted).

“Substantial evidence is evidence that a reasonable finder of

fact   could     accept   as    adequate       and    sufficient      to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. (alteration and internal quotation marks omitted).

            To obtain a conviction under § 1326, the Government

must establish that: (1) Khouri was an alien who had previously

been arrested and deported; (2) he reentered the United States

voluntarily; and (3) he failed to obtain the express permission

of the Attorney General to do so.                    United States v. Espinoza-

                                           2
Leon, 873 F.2d 743, 746 (4th Cir. 1989); see also 8 U.S.C.

§ 1326(a).        Upon     review        of   the     record,     we    conclude        that

substantial evidence existed to show that Khouri’s reentry was

voluntary.       A Department of Homeland Security agent testified

that there was no evidence that Khouri legally reentered the

country after being deported, that he had sought permission to

reenter, or that he had been kidnapped or otherwise brought to

the United States against his will.                   Khouri told another agent,

after his arrest while driving from New York to Florida, that he

had returned to the United States more than twenty years before

he was discovered.         See United States v. Guzman-Ocampo, 236 F.3d
233,    238    (5th   Cir.       2000)    (holding        distance      from    a    border

supports inference that presence is voluntary); United States v.

Quintana-Torres, 235 F.3d 1197, 1200 (9th Cir. 2000) (observing

rational      trier   of   fact    could      infer      that   alien’s       reentry   was

voluntary from extended time he remained in the country).                                We

therefore      find    this       evidence        sufficient       to     support       his

conviction.

              Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in     the    materials

before   this    court     and     argument       will    not   aid     the    decisional

process.

                                                                                    AFFIRMED

                                              3